DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/11/2020 has been entered. Claims 1-23 remain pending in the present application. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Khandelwal (US PGPUB 20140001847) in view of Joko (US PGPUB 20140217824).

Regarding Claim 1; Khandelwal teaches; A method for power load shedding assessment associated with a demand response program, comprising: 
setting a power load shedding target for a single power consumer, the power load shedding target being specific to the power consumer and based on a requirement of the demand response program for the power consumer; (Khandelwal; at least paragraph [0038]; disclose where the systems method comprises determining an optimal (target) amount of load to shed for every contingency (i.e. demand response event))
analyzing data related to power consumption of a plurality of loads of the system of the power consumer; (Khandelwal; at least paragraphs [0035]-[0036]; disclose wherein the system monitors and analyzes various system parameters including the loading of each load (power consumption) and wherein the system topology engine generates and identifies power sub-systems (i.e. a subsystem that the power consumer belongs to) that are analyzed and simulated)
determining a configuration of a plurality of virtual switches associated with a corresponding plurality of physical switches, wherein each of the plurality of physical switches is configured to control power consumption of at least one load of the plurality of loads of the power consumer’s system; (Khandelwal; Fig. 8; at least paragraphs [0031]-[0033] and [0035]; disclose where the system contains a topology engine for generating a topology model for correlating a connection of electrical devices in a power system, and where the system creates virtual switches (600) that correspond to 
simulating a power load shedding event within the power consumer’s system based on the setup of the plurality of virtual switches and the analyzed data related to power consumption; (Khandelwal; at least paragraphs [0035] and [0040]-[0044]; disclose wherein the system contains a predictive simulation engine for simulating a contingency event (i.e. load shedding event) based on the current topology (current virtual switch configuration) and determine the impact the event has on the power loading of the system and wherein the system topology engine generates and identifies power sub-systems (i.e. a subsystem that the power consumer belongs to) that are analyzed and simulated)
and adjusting the configuration of the plurality of virtual switches when the simulation results of a power load shedding event within the power consumer’s system are not consistent with the power load shedding target. (Khandelwal; at least paragraphs [0035] and [0040]-[0045]; disclose where the system determines the impact the contingency event has on the power load of the system and shedding one or more loads (adjusting virtual switches) when it is determined that the system will exceed its allowable load (load shedding target) and wherein the system topology engine generates and identifies power sub-systems (i.e. a subsystem that the power consumer belongs to) that are analyzed and simulated).
Khandelwal appears to be silent on; setting a power load shedding target for a single power consumer, the power load shedding target being specific to the power consumer and based on a requirement of the demand response program for the power consumer;
However, Joko teaches; (at least Abstract; paragraph [0008]) a power curtailment (load shedding) system in which in response to a power curtailment event, a load shedding amount for each consumer of an affected area is requested to reduce a target amount of power based on the event.

It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method as taught by Joko of setting power load shedding targets specific to each consumer of system with the known system of demand response load shedding system as taught by Khandelwal to achieve the known result of more efficient load shedding control. One would be motivated to combine the cited art of reference in order to ensure a sufficient amount of power reduction is achieved as well as shedding target loads as defined by a user in response to a power load shedding event in which each customer is responsible to participate as taught by Joko (paragraphs [0014] and [0024]).

Regarding Claim 2; the combination of Khandelwal and Joko further teach; The method of claim 1, further comprising: storing the adjusted configuration of the plurality of virtual switches in a database for future reference. (Khandelwal; at least paragraph [0045]; disclose a predictive response database in which various responsive actions which store instructions to shed certain load combinations (configuration of virtual switches) for future reference when certain contingencies (demand response events) are encountered).

Regarding Claim 3; the combination of Khandelwal and Joko further teach; The method of claim 1, wherein analyzing data related to power consumption further comprises: collecting from a plurality of power sensors information of power consumed by the plurality of loads, where each load of the plurality of loads is associated with a respective power sensor of the plurality of power sensors. (Khandelwal; at least paragraph [0036]; disclose where the loading of each load (power consumption of each load) is monitored utilizing power sensors).

Regarding Claim 4; the combination of Khandelwal and Joko further teach; The method of claim 1, wherein determining the configuration of a plurality of virtual switches is performed by machine learning. (Khandelwal; at least paragraphs [0040]-[0045]; disclose a response generation engine (2600) for determining optimal load shedding instructions (virtual switch configurations) based on the machine learned analysis of the simulated event).

Regarding Claim 5; Khandelwal appears to be silent on; The method of claim 1, wherein setting the power load shedding target comprises: receiving the power load shedding target from a user using a user interface.
However, Joko teaches; (at least paragraphs [0042]-[0043]) disclose wherein the user sets each load in their house to a specific category (i.e. A-C) and wherein a top tier category (i.e. A) includes essential loads such as a refrigerator that a user does not want to be shed and wherein a lowest category (i.e. C) includes target devices such as a TV in which a user wants to shed first in response to an event and wherein this is set by a user using a home energy management system (HEMS).
The combination of Khandelwal and Joko are analogous art because they are from the same field of endeavor or similar problem solving area, of demand response control systems and methods.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method as taught by Joko of setting a power load shedding target by a user with the known system of demand response load shedding system as taught by Khandelwal to achieve the known result of more efficient load shedding control. One would be motivated to combine the cited art of reference in order to allow a user to establish lower priority items for load shedding targets that can be utilized when analyzing by the power company which loads to shed during a load shedding event as taught by Joko (paragraph [0043]).

	Regarding Claim 6; the combination of Khandelwal and Joko further teach; The method of claim 1, wherein setting the power load shedding target comprises: determining the power load shedding target for the system based on machine learning. (Khandelwal; at least paragraphs [0040]-[0045]; disclose wherein the system analyzes various contingencies (demand response events) and based on the analyzed events determines a load shedding target as well as loads to shed to meet the target for the given event).

	Regarding Claim 7; the combination of Khandelwal and Joko further teach; The method of claim 1, wherein setting the power load shedding target further comprises: receiving the power load shedding target from a database containing a plurality of load shedding targets. (Khandelwal; at least paragraph [0045]; disclose a predictive response database which contains the load shedding target for each contingency (demand response event) analyzed).

	Regarding Claim 8; the combination of Khandelwal and Joko further teach; The method of claim 1, wherein the configuration of at least one of the plurality of virtual switches includes: an on position, an off position, and an intermediate position. (Khandelwal; at least paragraph [0033]; disclose where the virtual switches contain an on and off position).

Regarding Claim 9; Khandelwal appears to be silent on; The method of claim 1, where determining the configuration of a plurality of virtual switches includes assigning priority among the plurality of loads of the system with regard to the power load shedding event.
However, Joko teaches; (at least paragraphs [0042]-[0043]) disclose where a user sets each load device in their home to a category with varying priorities (i.e. A-C) wherein the top category includes 
The combination of Khandelwal and Joko are analogous art because they are from the same field of endeavor or similar problem solving area, of demand response control systems and methods.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method as taught by Joko of setting a power load shedding target by a user with the known system of demand response load shedding system as taught by Khandelwal to achieve the known result of more efficient load shedding control. One would be motivated to combine the cited art of reference in order to allow a user to establish lower priority items for load shedding targets that can be utilized when analyzing by the power company which loads to shed during a load shedding event as taught by Joko (paragraph [0043]).

	Regarding Claim 10; the combination of Khandelwal and Joko further teach; A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform the method of claim 1. (Khandelwal; paragraph [0077]; disclose a processor and storage for carrying out the disclosed methods).

	Regarding Claim 11; Khandelwal teaches; A system for assessment of power load shedding associated with a demand response program, the system comprising: 
a processing circuitry; (Khandelwal; paragraph [0077]; disclose processing circuitry)
and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: (Khandelwal; paragraph [0077]; disclose memory containing instructions)
set a power load shedding target for a single power consumer, the power load shedding target being specific to the power consumer and based on a requirement of the demand response program for the power consumer; (Khandelwal; at least paragraph [0038]; disclose where the systems method comprises determining an optimal (target) amount of load to shed for every contingency (i.e. demand response event))
analyze data related to power consumption of a plurality of loads of the system of the power consumer; (Khandelwal; at least paragraphs [0035]-[0036]; disclose wherein the system monitors and analyzes various system parameters including the loading of each load (power consumption) and wherein the system topology engine generates and identifies power sub-systems (i.e. a subsystem that the power consumer belongs to) that are analyzed and simulated)
determine a configuration of a plurality of virtual switches associated with a corresponding plurality of physical switches, wherein each of the plurality of physical switches is configured to control power consumption of at least one load of a plurality of loads of the power consumer’s system; Page 15 of 24PPWR P1176(Khandelwal; Fig. 8; at least paragraphs [0031]-[0033] and [0035]; disclose where the system contains a topology engine for generating a topology model for correlating a connection of electrical devices in a power system, and where the system creates virtual switches (600) that correspond to physical switches used for load shedding, and wherein the system determines the configuration of the virtual switches (i.e. on/off) and wherein the system topology engine generates and identifies power sub-systems (i.e. a subsystem that the power consumer belongs to) that are analyzed and simulated)
simulate a power load shedding event within the power consumer’s system based on the setup of the plurality of virtual switches and the analyzed data related to power consumption; (Khandelwal; at least paragraphs [0035] and [0040]-[0044]; disclose wherein the system contains a predictive simulation engine for simulating a contingency event (i.e. load shedding event) based on the current topology (current virtual switch configuration) and determine the impact the event has on the 
and adjust the configuration of the plurality of virtual switches when results of the simulating of a power load shedding event within the power consumer’s system are not consistent with the power load shedding target. (Khandelwal; at least paragraphs [0035] and [0040]-[0045]; disclose where the system determines the impact the contingency event has on the power load of the system and shedding one or more loads (adjusting virtual switches) when it is determined that the system will exceed its allowable load (load shedding target) and wherein the system topology engine generates and identifies power sub-systems (i.e. a subsystem that the power consumer belongs to) that are analyzed and simulated).
Khandelwal appears to be silent on; set a power load shedding target for a single power consumer, the power load shedding target being specific to the power consumer and based on a requirement of the demand response program for the power consumer;
However, Joko teaches; (at least Abstract; paragraph [0008]) a power curtailment (load shedding) system in which in response to a power curtailment event, a load shedding amount for each consumer of an affected area is requested to reduce a target amount of power based on the event.
The combination of Khandelwal and Joko are analogous art because they are from the same field of endeavor or similar problem solving area, of demand response control systems and methods.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method as taught by Joko of setting power load shedding targets specific to each consumer of system with the known system of demand response load shedding system as taught by Khandelwal to achieve the known result of more efficient load shedding control. One would be motivated to combine the cited art of reference in order to ensure a sufficient amount of power reduction is achieved as well as shedding target loads as defined by a user in response to a power 

Regarding Claim 12; the combination of Khandelwal and Joko further teach; The system of claim 11, wherein the system is further configured to: store the adjusted configuration of the plurality of virtual switches in a database for future reference. (Khandelwal; at least paragraph [0045]; disclose a predictive response database in which various responsive actions which store instructions to shed certain load combinations (configuration of virtual switches) for future reference when certain contingencies (demand response events) are encountered).

Regarding Claim 13; the combination of Khandelwal and Joko further teach; The system of claim 11, wherein the system is further configured to: collect from a plurality of power sensors information of power consumed by the plurality of loads, where each load of the plurality of loads is associated with a respective power sensor of the plurality of power sensors. (Khandelwal; at least paragraph [0036]; disclose where the loading of each load (power consumption of each load) is monitored utilizing power sensors).

Regarding Claim 14; the combination of Khandelwal and Joko further teach; The system of claim 11, wherein determining the configuration of the plurality of virtual switches is performed by machine learning. (Khandelwal; at least paragraphs [0040]-[0045]; disclose a response generation engine (2600) for determining optimal load shedding instructions (virtual switch configurations) based on the machine learned analysis of the simulated event).

Claim 15; Khandelwal appears to be silent on; The system of claim 11, wherein the system is further configured to: receive the power load shedding target from a user using a user interface.
However, Joko teaches; (at least paragraphs [0042]-[0043]) disclose wherein the user sets each load in their house to a specific category (i.e. A-C) and wherein a top tier category (i.e. A) includes essential loads such as a refrigerator that a user does not want to be shed and wherein a lowest category (i.e. C) includes target devices such as a TV in which a user wants to shed first in response to an event and wherein this is set by a user using a home energy management system (HEMS).
The combination of Khandelwal and Joko are analogous art because they are from the same field of endeavor or similar problem solving area, of demand response control systems and methods.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method as taught by Joko of setting a power load shedding target by a user with the known system of demand response load shedding system as taught by Khandelwal to achieve the known result of more efficient load shedding control. One would be motivated to combine the cited art of reference in order to allow a user to establish lower priority items for load shedding targets that can be utilized when analyzing by the power company which loads to shed during a load shedding event as taught by Joko (paragraph [0043]).

Regarding Claim 16; the combination of Khandelwal and Joko further teach; The system of claim 11, wherein the system is further configured to: determine the power load shedding target for the system based on machine learning. (Khandelwal; at least paragraphs [0040]-[0045]; disclose wherein the system analyzes various contingencies (demand response events) and based on the analyzed events determines a load shedding target as well as loads to shed to meet the target for the given event).

Claim 17; the combination of Khandelwal and Joko further teach; The system of claim 11, wherein the system is further configured to: receive the power load shedding target from a database containing a plurality of load shedding targets. (Khandelwal; at least paragraph [0045]; disclose a predictive response database which contains the load shedding target for each contingency (demand response event) analyzed).

Regarding Claim 18; the combination of Khandelwal and Joko further teach; The system of claim 11, wherein the configuration of at least one of the plurality of virtual switches includes: an on position, an off position, and an intermediate position. (Khandelwal; at least paragraph [0033]; disclose where the virtual switches contain an on and off position).

Regarding Claim 19; Khandelwal appears to be silent on; The system of claim 11, wherein the system is further configured to: assign priority among the plurality of loads of the system with regard to the power load shedding event.
However, Joko teaches; (at least paragraphs [0042]-[0043]) disclose where a user sets each load device in their home to a category with varying priorities (i.e. A-C) wherein the top category includes high priority items (i.e. refrigerator) and wherein the lower category includes lower priority items (i.e. TV).
The combination of Khandelwal and Joko are analogous art because they are from the same field of endeavor or similar problem solving area, of demand response control systems and methods.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method as taught by Joko of setting a power load shedding target by a user with the known system of demand response load shedding system as taught by Khandelwal to achieve the known result of more efficient load shedding control. One would be 

Regarding Claim 20; Khandelwal teaches; A system for assessment of power load shedding associated with a demand response program, the system comprising: 
at least one power sensor configured to determine power consumption; (Khandelwal; paragraph [0036]; disclose power sensors for monitoring power consumption every load associated with a power system)
a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: (Khandelwal; paragraph [0077]; disclose processing circuitry and storage for storing instructions)
set a power load shedding target for a single power consumer, the power load shedding target being specific to the power consumer and based on a requirement of the demand response program for the power consumer; (Khandelwal; at least paragraph [0038]; disclose where the systems method comprises determining an optimal (target) amount of load to shed for every contingency (i.e. demand response event))
analyze data related to power consumption of a plurality of loads of the system of the power consumer; (Khandelwal; at least paragraphs [0035]-[0036]; disclose wherein the system monitors and analyzes various system parameters including the loading of each load (power consumption) and wherein the system topology engine generates and identifies power sub-systems (i.e. a subsystem that the power consumer belongs to) that are analyzed and simulated)
determine a configuration of a plurality of virtual switches associated with a corresponding plurality of physical switches, where each of the plurality of physical switches is configured to control power consumption of at least one load of a plurality of loads of the power consumer’s system; (Khandelwal; Fig. 8; at least paragraphs [0031]-[0033] and [0035]; disclose where the system contains a topology engine for generating a topology model for correlating a connection of electrical devices in a power system, and where the system creates virtual switches (600) that correspond to physical switches used for load shedding, and wherein the system determines the configuration of the virtual switches (i.e. on/off) and wherein the system topology engine generates and identifies power sub-systems (i.e. a subsystem that the power consumer belongs to) that are analyzed and simulated)
simulate a power load shedding event within the power consumer’s system based on the setup of a plurality of virtual switches and the analyzed data related to power consumption; (Khandelwal; at least paragraphs [0035] and [0040]-[0044]; disclose wherein the system contains a predictive simulation engine for simulating a contingency event (i.e. load shedding event) based on the current topology (current virtual switch configuration) and determine the impact the event has on the power loading of the system and wherein the system topology engine generates and identifies power sub-systems (i.e. a subsystem that the power consumer belongs to) that are analyzed and simulated)
and adjust the configuration of the plurality of virtual switches when results of the simulating of a power load shedding event within the power consumer’s system are not consistent with the power load shedding target. (Khandelwal; at least paragraphs [0035] and [0040]-[0045]; disclose where the system determines the impact the contingency event has on the power load of the system and shedding one or more loads (adjusting virtual switches) when it is determined that the system will exceed its allowable load (load shedding target) and wherein the system topology engine generates and identifies power sub-systems (i.e. a subsystem that the power consumer belongs to) that are analyzed and simulated).
set a power load shedding target for a single power consumer, the power load shedding target being specific to the power consumer and based on a requirement of the demand response program for the power consumer;
However, Joko teaches; (at least Abstract; paragraph [0008]) a power curtailment (load shedding) system in which in response to a power curtailment event, a load shedding amount for each consumer of an affected area is requested to reduce a target amount of power based on the event.
The combination of Khandelwal and Joko are analogous art because they are from the same field of endeavor or similar problem solving area, of demand response control systems and methods.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method as taught by Joko of setting power load shedding targets specific to each consumer of system with the known system of demand response load shedding system as taught by Khandelwal to achieve the known result of more efficient load shedding control. One would be motivated to combine the cited art of reference in order to ensure a sufficient amount of power reduction is achieved as well as shedding target loads as defined by a user in response to a power load shedding event in which each customer is responsible to participate as taught by Joko (paragraphs [0014] and [0024]).

Regarding Claim 21; the combination of Khandelwal and Joko further teach; The system of claim 20, wherein the system is further configured to: collect from a plurality of power sensors information of power consumed by the plurality of loads, where each load of the plurality of loads is associated with a respective power sensor of the plurality of power sensors. (Khandelwal; at least paragraph [0036]; disclose where the loading of each load (power consumption of each load) is monitored utilizing power sensors).

Claim 22; the combination of Khandelwal and Joko further teach; The system of claim 21, wherein the configuration of at least one of the plurality of virtual switches includes: an on position, an off position, and an intermediate position. (Khandelwal; at least paragraph [0033]; disclose where the virtual switches contain an on and off position).

Regarding Claim 23; Khandelwal appears to be silent on; The system of claim 22, wherein the system is further configured to: assign priority among the plurality of loads of the system with regard to the power load shedding event.
However, Joko teaches; (at least paragraphs [0042]-[0043]) disclose where a user sets each load device in their home to a category with varying priorities (i.e. A-C) wherein the top category includes high priority items (i.e. refrigerator) and wherein the lower category includes lower priority items (i.e. TV).
The combination of Khandelwal and Joko are analogous art because they are from the same field of endeavor or similar problem solving area, of demand response control systems and methods.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method as taught by Joko of setting a power load shedding target by a user with the known system of demand response load shedding system as taught by Khandelwal to achieve the known result of more efficient load shedding control. One would be motivated to combine the cited art of reference in order to allow a user to establish lower priority items for load shedding targets that can be utilized when analyzing by the power company which loads to shed during a load shedding event as taught by Joko (paragraph [0043]).
	
Response to Arguments
Applicant's arguments filed 12/11/2020 on pages 8-15 have been fully considered but they are not persuasive. 

The applicant argues the following:
That the reference of Khandelwal fails to teach a plurality of virtual switches and rather only physical switches and also simulating a plurality of virtual switches (see pages 8-10).
The reference of Khandelwal fails to recite adjusting the virtual switches based on simulating a power load shedding event to achieve a load shedding target (see pages 10-12).
One of ordinary skill in the art would not modify the reference of Khandelwal with the teachings of Joko for several reasons listed below (see pages 12-14).
 The cited references fail to teach an intermediate position as described in claim 8.

With regards to the first argument, the office believes that the interpretation of “virtual switch” is not being fully conveyed as to why it reads on the present claim. As can be reasonably broadly interpreted, a “virtual switch” can be any form or representation of a switch in software whether it is an icon in a software program similar to the icons shown in Figs. 2 and 3 (“existing, seen, or happening online or on a computer screen, rather than in person or in the physical world”) of the present application or whether it’s simply a representation of the “open” or “closed” status within a model similar to that of the current prior art (“temporarily simulated or extended by computer software”) as defined by Dictionary.com (https://www.dictionary.com/browse/virtual). As disclosed in the cited paragraphs of the present prior art, the art clearly states that the electrical database is utilized to store data indicative of the connections of each piece of electrical equipment in system and further keeps 
With regards to the second argument and to the cited paragraphs in the rejection above, the system utilizes a predictive simulation engine for determining contingencies (i.e. load shedding targets) in response to a given load shedding event also called predictive scenarios (paragraphs [0038] and [0044]).Similar to the claimed and argued adjusting, the system receives these predictive scenarios and adjusts the system configuration by connecting/disconnecting loads (i.e. adjusting switch positions) in a virtual space until an optimal load configuration is determined for the given scenario (paragraph [0044]-[0045]). Once determined, a responsive model for that scenario is created which contains the virtual switch positions that when provided to a controller can interpret those virtual switch positions and actuate the actual switches corresponding to the loads that need to be connected/disconnected (paragraphs [0044]-[0045]). Thus by creating and tuning the models, virtual 
With regards to the third argument, the applicant argues that the references of Khandelwal and Joko are fundamentally different because the system of Khandelwal’s optimal load shed target is based on the needs of the power generation system and load shedding is imposed upon all users of the power system while Joko teaches a system for which a consumer can select how much power they are willing to shed for a given period and therefore there is no motivation to combine the systems. First, all load shedding/curtailment events are based on the need of a power system whether a user is given an option or a load is shed without consent. Second, the reference of Joko is being utilized to teach the limitation of determining/setting load shedding targets for individual consumers in power system in which is does by receiving different levels of equipment the consumer is willing to shed during an event. This 
The applicant further makes the following arguments with regards to Joko:
Joko works on a community, not a single user itself.
Though Joko takes into consideration the power of multiple customers, the system breaks the community down to the individual customer level and sets a power reduction target for each user (see paragraph [0008]). The customer is capable of providing priority of items in their house for shedding load (paragraph [0042]) and the system disconnects lower priority items first until enough load is shed to meet the individual customers target (paragraph [0067]). Thus, the system adjusts a single user’s load shed.
Joko requires additional hardware to acquire the customer information and therefore one would not be interested in increasing cost of Khandelwal to incorporate the limitations as it would come at considerable cost.
The cost of equipment is irrelevant as the price for additional data acquisition is invaluable when it comes to fine tuning systems.
Asking a customer how much load a customer can shed teaches away from the system of Khandelwal which requires development of strategies in advance.
As explained above, in the system of Joko, the user provides priority information ahead of time which provides information which loads to shed in which order. This information can be provided to the model simulation and creation of Khandelwal 
The extra response time required when engaging in negotiations of Joko teaches away from Khandelwal which requires responses created ahead of time.
As discussed, the customers of Joko provide priority information of loads to shed ahead of time to the power provider. This information could be used by the model creation of Khandelwal to generate optimal load shedding plans taking into regard customer preferences while ensuring customer shedding goals are met.
Joko’s attempt to alleviate unfairness in power reduction is fundamentally different than the instant application that seeks to provide compensation for agreeing to shed load.
The motivation and purpose for each application may be different, however, there is nothing in the claim language explicitly stating that the present application rewards customers for shedding load. Thus as currently claimed, the cited art reads upon the claimed limitations.

With regards to the fourth argument, the office would like to reference paragraph [0035] in addition to the currently cited paragraph [0033] as additional support in which a plurality of electrical power control mechanisms status are maintained. Though not explicit, these components contain several switch conditions such as for example, a typical breaker includes an on, off, and tripped (intermediate) position and monitoring in power monitoring and controlled systems. In order to further prosecution, the office recommends further defining how the intermediate positions are displayed to a user such as an intermediate position includes dimming/brightening intermediate switch positions on .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/TAELOR KIM/Primary Examiner, Art Unit 2156